United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-1800
                                 ___________

Brad H. Sidles,                          *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         *
John Dougherty, Douglas County           *
Registrar; Unknown Vondrasek,            *
Douglas County Judge; Linda L.           *
Willard, Assistant Nebraska Attorney     * Appeal from the United States
General; James Jansen, Douglas County * District Court for the
Attorney; Charles J. Circo, Chief of     * District of Nebraska.
Police, Omaha, Nebraska; Charlie M.      *
Parker, Deputy Chief of Police, Omaha, *        [UNPUBLISHED]
Nebraska; Deleen Maxwell; John W.        *
Steele, Nebraska State Bar,              *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: August 3, 1999
                            Filed: August 5, 1999
                                ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.
       Brad H. Sidles appeals following the district court&s1 adverse judgment in this
42 U.S.C. § 1983 action. Having carefully reviewed the record, we conclude the
district court was correct in finding it lacked subject matter jurisdiction over Sidles’s
complaint, which we agree amounted to a will contest. See Krueger v. Farmers and
Merchants Bank of Hannibal, Mo., 721 F.2d 640, 641 (8th Cir. 1983) (per curiam); see
also Hagerty v. Succession of Clement, 749 F.2d 217, 219-20 (5th Cir. 1984) (“a
plaintiff may not seek a reversal of a state court judgment simply by casting his
complaint in the form of a civil rights action”; rejecting claim that state trial court
denied plaintiff due process in will-contest action, and upholding dismissal for lack of
subject matter jurisdiction and for failure to state claim), cert. denied, 474 U.S. 968
(1985). Accordingly, the judgment of the district court is affirmed. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE THOMAS M. SHANAHAN, United States District Judge
for the District of Nebraska.
                                           -2-